DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021, 03/08/2021, 05/06/2021, 07/01/2021, 08/26/2021, 11/29/2021 and 07/21/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on December 02, 2020 are accepted. 

Specification
	The specification filed December 02, 2020 is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,778,419 B2 (hereinafter 419’ patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 1-8 of the present application correspond to elements of claims 1-6 of the 419’ patent. Claims 1-8 of the present application would have been obvious over claims 1-6 of the 419’ patent because each element of the claims of the present application is anticipated by the claims of the 419’ patent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. US 2018/0048464 A1 [hereinafter Lim].

As per claims 1 and 5, Lim teaches a system for providing encryption key management, the system comprising an encryption key management apparatus communicatively coupled with one or more servers, the one or more servers comprising at least one processor and at least one non-transitory memory storing instructions that, when executed by the processor, configure the one or more servers to: 
receive, by the one or more servers, access to one or more encryption keys provided by a key material source, the encryption keys for accessing data managed by the one or more servers [paragraphs 0009, 0010, 0075-0077]; 
wherein access to encryption keys is revocable on a per keyscope component basis wherein any encryption key associated with a revoked keyscope component is rendered invalid by the key material source [paragraphs 0075-0077, 0090 and 0444]; and 
receive, by the one or more servers, encrypted plaintext or decrypted ciphertext, wherein the encrypted plaintext is encrypted using the one or more encryption keys provided by the key material source [paragraphs 0075-0077, 0090 and 0444], 
wherein the plaintext comprises one or more of a message plaintext, a file plaintext, or a search index encryption key [paragraphs 0075-0077, 0090 and 0444].

As per claims 2 and 6, Lim further teaches the system wherein  wherein the at least one processor and at least one non-transitory memory stores instructions that, when executed by the processor, further configure the one or more servers to: receive, at the one or more servers and from the encryption key management apparatus, access to one or more encryption keys stored in at least one memory of the encryption key management apparatus, the encryption keys for accessing data managed by the one or more servers [paragraphs 0075-0077, 0090 and 0444].

	As per claims 3 and 7, Lim further teaches the system wherein the decrypted ciphertext comprises one or more of a decrypted message ciphertext, a decrypted file ciphertext, or a decrypted search index encryption key [paragraphs 0009, 0010, 0075-0077].

	As per claims 4 and 8, Lim further teaches the system wherein a keyscope component is associated with an encryption key and is one or more of a timestamp, a user identifier, a message identifier, a file identifier, a channel identifier, a team identifier, organization identifier, key family identifier, location identifier or a workspace identifier [paragraphs 0075-0077, 0090 and 0444].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435